DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 10-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2017/0285746) (herein “Kim”).See; Fig. 1), comprising: a cover covering a surface of the electronic device, the cover having a first through hole (See; Fig. 1 for housing 102 having a first through hole for input device 106); a fingerprint decorative component built in the first through hole, wherein the fingerprint decorative component comprises a side wall and a bottom wall that are integrally connected (See; Figs. 2A, 3, 9 for trim 204 having a side and bottom wall integrally connected and inserted into the first through hole of the housing 102), the side wall of the fingerprint decorative component has a recess, an opening of the recess is facing the cover (See; Figs. 3 and 9 where the trim 204 / 824 comprises a recess facing the housing 902), the side wall of the fingerprint decorative component is fastened to the cover by a seal, the recess is filled with the seal (See; Fig. 9, p[0091] where seal 908 which functions as an environmental seal) and the bottom wall of the fingerprint decorative component has a second through hole (See; Fig. 9 and p[0086] for an opening 822 in the bottom of the trim 824); and a fingerprint sensor accommodated in the fingerprint decorative component, wherein the fingerprint sensor is fixedly connected to the bottom wall of the fingerprint decorative component (See; Figs. 8 and 9 for input device stack 800 including a biometric sensor 808 accommodated in the trim 824), and a cable of the fingerprint sensor is led out from the second through hole (See; Fig. 9 and p[0086] where first and second circuit layer tails 820 and 836 are led out through opening 822). Kim fails to explicitly teach the side wall of the fingerprint decorative component is fastened to the cover by glue, the recess is filled with the glue.	However Kim teaches that an environmental seal can be formed with a material that fills the gaps 708, where a glue may be used to form the environmental seal (See; Fig. 7 and p[0075]). Further seal 908 is discussed as being a 0-ring but not limited to the 0-ring (See; p[0091] “in some embodiments”). Therefore it is the Examiner’s position that seal 908 could by formed with and fill the recess with glue as another means of creating an environmental seals. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the environmental seal See; Fig. 9 for a slope from the top of the housing 902 towards the first through hole and the side wall of the trim 824 has a protrusion next to the slope and aligns with the slope of the housing).	In regards to claims 5 and 18, Kim teaches wherein a gap between the annular protrusion and the slope, has a size such that the glue cannot flow out of the gap before the glue is cured (See; Fig. 9 where the gap is negligible when the housing and trim are brought together and would be interpreted as not allowing a thick liquid such as glue to pass there through). 	In regards to claims 6 and 19, Kim teaches wherein a surface, opposite to the cover, of the annular protrusion is parallel to the slope, and an acute angle between the slope and the second surface of the cover ranges from 30° to 60° (See; Fig. 9 where the slope of the protrusion of the trim and slope of the housing are parallel to one another where the acute angle appears to be around 45°or so, which falls well within the range of 30° to 60°). Further since the disclosure offers no criticality and no unexpected results from having these angles then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use angle range above as a mere design choice based on the specific device that it will be used for.	In regards to claim 8, Kim fails to explicitly teach wherein an elastic modulus of the glue ranges from 80 Mpa to 200 Mpa. However since the disclosure offers no criticality and no unexpected results from using glue with an elastic modulus in the range above then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use glue with an elastic modulus in the range above as a mere design choice based on the specific device that it will be used for.	In regards to claim 10, Kim teaches wherein the fingerprint decorative component comprises metal, ceramic, plastic, or glass (See; p[0044] where the trim 204 may be made of a metal or plastic).
	In regards to claim 11, Kim teaches wherein the side wall of the fingerprint decorative device component is in a circular or track shape (See; Fig. 2A where the trim 204 side wall is circular). Kim fails to explicitly teach a height of the side wall of the fingerprint decorative component ranges from 0.5 mm to 1.2 mm. However since the disclosure offers no criticality and no unexpected results from having this height range then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the height range above as a mere design choice based on the specific device that it will be used for.
	In regards to claim 12, Kim teaches a connector disposed between an inner side of the bottom wall of the fingerprint decorative component and the fingerprint sensor, wherein a thickness of the connector is configured to allow the fingerprint sensor to be accommodated in the fingerprint decorative component, a height of the fingerprint sensor is not larger than a height of the side wall of the fingerprint decorative component (See; Fig. 2A where an adhesive layer 216 is disposed between the side of the bottom wall and the biometric sensor 808, where the height of the sensor 808 is not larger than the side walls of the trim 824).	In regards to claim 13, Kim fails to explicitly teach wherein the connector is a foam tape, however states in p[0046] than any suitable adhesive can be used for the adhesive layers. Further it is well known to use foam tape connectors in circuit design. Further since the disclosure offers no criticality and no unexpected results from using a foam tape for the connector then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use a foam tape for the connector above as a mere design choice based on the specific device that it will be used for.	In regards to claim 14, Kim teaches wherein the fingerprint sensor comprises: a fingerprint recognition chip and a package of the fingerprint recognition chip (See; Figs. 8 and 9 for support layer 810 having circuitry 812, 814, 816, 818); a fingerprint cover covering the fingerprint recognition chip and the package of the fingerprint recognition chip (See; Fig. 8 for cover element 802); and a cable comprising a lead electrically connected to the fingerprint recognition chip and the package of the fingerprint recognition chip, a flexible circuit board being electrically connected to the lead (See; Figs. 8, 9 p[0077], p[0079], p[0086] where first and second circuit layer tails 820 and 836 are connected to circuits 818, 834 which may be flexible circuits).
Claims 2, 3, 7, 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2017/0285746) (herein “Kim”) in view of Nekimken et al (2018/0011565) (herein “Nekimken”).	In regards to claims 2 and 16, Kim teaches wherein the cover comprises a first surface and a second surface, and the cover has a first slope in a direction from the first surface to the first through See; Fig. 9 for a slope from the top of the housing 902 towards the first through hole and the side wall of the trim 824 has a protrusion next to the slope and has a second slope). Kim fails to explicitly teach the second slope and the first slope form a funnel-shaped opening, and the funnel-shaped opening is filled with the glue. 	However Nekimken teaches forming adhesive dams which may be shaped as and function as a funnel between two structural pieces within an electronic device (See; p[0170]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim to use the adhesive dams such as in Nekimken so as to allow the adhesives to reach the further projecting portions and continue to flow throughout the entire gap, so as to ensure a fully tight environmental seal.	In regards to claim 3, Nekimken fails to explicitly teach wherein an opening angle of the funnel- shaped opening formed by the second slope and the first slope ranges from 60° to 120°, however it would be obvious that any funnel shaped device could have slope ranges from 60° to 120° . Further since the disclosure offers no criticality and no unexpected results from using a funnel- shaped opening formed by the second slope and the first slope ranges from 60° to 120° then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the slope ranges above as a mere design choice based on the specific device that it will be used for.	In regards to claims 7 and 20, Kim teaches wherein the cover comprises a first surface and a second surface, and the cover has a first slope in the direction from the first surface to the first through hole; the side wall of the fingerprint decorative component has a second slope in the direction from the bottom wall of the fingerprint decorative component to the cover (See; Fig. 9 for a slope from the top of the housing 902 towards the first through hole and the side wall of the trim 824 has a protrusion next to the slope and aligns with the slope of the housing), the cover has a third slope in the direction from the second surface to the first through hole (See; Fig. 9 where the housing has another slope on the bottom portion); the side wall of the fingerprint decorative component has an annular protrusion next to the third slope, and the annular protrusion is aligned with the direction of the third slope of the cover (See; Fig. 9); and the recess is between the second slope and the annular protrusion (See; Fig. 9 where the recess where seal 908 is situated is between the protrusion of the trim 824 and the second slope). Kim fails to explicitly teach the second slope and the first slope form a funnel-shaped opening, and the funnel-shaped opening is filled with the glue.	However Nekimken teaches forming adhesive dams which may be shaped as and function as a funnel between two structural pieces within an electronic device (See; p[0170]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim to use the adhesive dams such as in Nekimken so as to allow the adhesives to reach the further projecting portions and continue to flow throughout the entire gap, so as to ensure a fully tight environmental seal.	In regards to claim 9, Nekimken teaches wherein the glue comprises acrylic acid and fumed silica, modified silicone gel, or modified epoxy resin (See; p[0082] here the liquid adhesive may be made of a modified two-part epoxy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627